Case 1:21-cv-01009-DNH-ML Document 16-37 Filed 09/22/21 Page 1 of 3




          Exhibit KK
                 Case 1:21-cv-01009-DNH-ML Document 16-37 Filed 09/22/21 Page 2 of 3

HHS.gov                                                                                          U.S. Department of Health & Human Services




Home > About > News > Secretary Becerra to Require COVID-19 Vaccinations for HHS Health Care Workforce



  FOR IMMEDIATE RELEASE                                                                            Contact: HHS Press Office
  August 12, 2021                                                                                                     202-690-6343
                                                                                             media@hhs.gov (mailto:media@hhs.gov)



Secretary Becerra to Require COVID-19 Vaccinations for
HHS Health Care Workforce
 Becerra: ‘Our Number One Goal Is the Health and Safety of the American Public, Including Our Federal
                                                              Workforce’

     Action Will Impact More Than 25,000 Workers at IHS, NIH, and Members of the U.S. Public Health
                                                  Service Commissioned Corps

To increase vaccination coverage and protect more people from COVID-19, including the more
transmissible Delta variant, the U.S. Department of Health and Human Services (HHS) will require more
than 25,000 members of its health care workforce to be vaccinated against COVID-19.

Staff at the Indian Health Service (IHS) and National Institutes of Health (NIH) who serve in federally-
operated health care and clinical research facilities and interact with, or have the potential to come into
contact with, patients will be required to receive the COVID-19 vaccine. This includes employees,
contractors, trainees, and volunteers whose duties put them in contact or potential contact with patients at
an HHS medical or clinical research facility.

Additionally, U.S. Surgeon General Dr. Vivek Murthy will immediately require members of the U.S. Public
Health Service Commissioned Corps to be vaccinated against COVID-19 as part of medical readiness
procedures to prepare for any potential deployment need as emergency responders.

“Our number one goal is the health and safety of the American public, including our federal workforce.
And vaccines are the best tool we have to protect people from COVID-19, prevent the spread of the Delta
variant, and save lives,” said HHS Secretary Xavier Becerra. “As President Biden has said, we have to do
all we can to increase vaccinations to keep more people safe. Instructing our HHS health care workforce
to get vaccinated will protect our federal workers and the patients and people they serve.”
                      Case 1:21-cv-01009-DNH-ML Document 16-37 Filed 09/22/21 Page 3 of 3
IHS, NIH and the Commissioned Corps already require such personnel to receive the seasonal influenza
vaccine and other routine vaccinations, with processes for medical and religious exemptions, and all
agencies would implement this new COVID-19 vaccination requirement using the same processes that
are already in place for these other vaccines.

HHS is the latest department within the Biden-Harris Administration to implement vaccine requirements for
members of its workforce. Recently, the Department of Veterans Affairs took the common-sense and
important step of requiring their health care providers and personnel to be fully vaccinated against COVID-
19. Similarly, the Department of Defense announced a plan to add the COVID-19 vaccine to the list of
required vaccinations for our service members in the coming weeks.

                                                                                     ###


Note: All HHS press releases, fact sheets and other news materials are available at https://www.hhs.gov/news (/news) .

Like HHS on Facebook (https://www.facebook.com/pages/US-Health-and-Human-Services/573990992631231?ref=hl) , follow HHS on Twitter @HHSgov

(https://twitter.com/#!/HHSGov) , and sign up for HHS Email Updates (https://cloud.connect.hhs.gov/subscriptioncenter) .

Last revised: August 12, 2021




HHS Headquarters
U.S. Department of Health & Human Services
200 Independence Avenue, S.W.
Washington, D.C. 20201
Toll Free Call Center: 1-877-696-6775​
